ACCEPTED
                                                                                                     01-14-00556-CV
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                               12/29/2014 3:56:40 PM
                                                                                                 CHRISTOPHER PRINE
                                                                                                              CLERK

                           NO. 01-14-00556-CV
==================================================================
                   IN THE COURT OF APPEALS FOR THE
                                                            FILED IN
                            FIRST DISTRICT           1st COURT OF APPEALS
                           HOUSTON, TEXAS                HOUSTON, TEXAS
===================================================================
                                                     12/29/2014 3:56:40 PM
                MIKE BIRNBAUM and BEVERLY BIRNBAUM,CHRISTOPHER A. PRINE
                                      Appellants              Clerk

                                                  v.

             GENA J. ATWELL, PHYLLIS BROWNING, PHYLLIS BROWNING
                          COMPANY, and MIMI WEBER

                                    Appellees
====================================================================

                 On Appeal from the 166th District Court, Bexar County, Texas
          Trial Court Cause Nos. 2011-CI-00445, Honorable Larry Noll Presiding, and
                      2013-CI-15152, Honorable Peter A. Sakai, Presiding

=====================================================================
           APPELLANTS’ NOTICE OF WITHDRAWAL OF COUNSEL

        COMES NOW Hon. Renée F. McElhaney of the law firm of BEIRNE, MAYNARD &

PARSONS, L.L.P. (“Movant”), one of the attorneys of record for Appellants Mike Birnbaum

and Beverly Birnbaum, and files this Notice of Withdrawal of Counsel.

        The withdrawal of Hon. Renée F. McElhaney as counsel for Appellants is not sought for

delay. Rather, Renée F. McElhaney must withdraw because she has been elected to serve as the

Judge of the 150th District Court as of January 1, 2015.

        Lorien Whyte shall remain as lead counsel for Appellants and copies of all future notices,

pleadings, documents, motions, correspondence and other papers filed or exchanged by the

parties to this litigation respecting this case be directed and served upon her.

        WHEREFORE, Movant respectfully requests that this Court note the withdrawal of

Renée F. McElhaney as counsel for Appellants.


                                                  1

2094453v.1 IMANAGE 106845
                                            Respectfully submitted,

                                            BEIRNE, MAYNARD & PARSONS, L.L.P.

                                             /s/ Renée F. McElhaney
                                            Renée F. McElhaney
                                            State Bar No. 00787483
                                            Email rmcelhaney@bmpllp.com
                                            112 E. Pecan, Suite 2750
                                            San Antonio, Texas 78205
                                            Telephone: (210) 582-0227
                                            Facsimile: (210) 582-0231

                                            COUNSEL FOR APPELLANTS
                                            MIKE BIRNBAUM and
                                            BEVERLY BIRNBAUM

                               CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the above and foregoing document was
forwarded to all counsel listed below pursuant to the Texas Rules of Civil Procedure on the 29th
day of December, 2014:
        Lorien Whyte
        lwhyte@brinandbrin.com
        Brin & Brin, P.C.
        6223 IH 10 West
        San Antonio, Texas 78201

        Daniel O. Kustoff
        dkustoff@kplegal.com
        Melanie H. Phipps
        mphipps@kplegal.com
        Kustoff & Phipps, LLP
        4103 Parkdale Street
        San Antonio, Texas 78229

        Barry A. McClenahan
        barry@mcclenahanlawfirm.com
        The McClenahan Law Firm, PLLC
        1901 NW Military Hwy., Suite 218
        San Antonio, Texas 78213




                                               2

2094453v.1 IMANAGE 106845
        Scott F. Cline
        scline@thorntonfirm.com
        Thornton, Biechlin, Segrato,
        Reynolds & Guerra, LC
        100 NE Loop 410, 5th Floor
        San Antonio, Texas 78216

        S. Mark Murray
        mmurray138@aol.com
        Ford Murray, PLLC
        10001 Reunion Place, Suite 640
        San Antonio, Texas 78216


                                         /s/ Renée F. McElhaney
                                             Renée F. McElhaney




                                           3

2094453v.1 IMANAGE 106845